Bissell, J.,
delivered the opinion of the court.
This action is based on a' promissory note executed by Cribbs to the order of P. T. McGwire, who indorsed it, for a valuable consideration, before the beginning of the suit, to Gann, the present plaintiff. The suit was begun early in 1894 and an attachment sued out in its aid. Under the statute, process of garnishment was served on the board of county commissioners, who afterwards moved to quash the writ. On the hearing the writ was quashed, the county discharged, and from the order made in the premises the attaching creditor prosecutes this appeal.
The case has been quite elaborately argued by counsel, and numerous cases cited in support of his position that in this state a county is subject to garnishment. The whole question has recently received very much attention in this court and was exhaustively examined by Judge Thomson, who prepared both the original opinion and that rendered on the petition for rehearing in Stermer v. Board of Commissioners of La Plata County, 5 Colo. App. 379. In that case the court had the benefit of the briefs presented on that appeal and those prepared in the present suit. Under these circum*485stances, it is scarcely necessary to review the authorities, and the case may be affirmed by a reference to that opinion. The judgment will accordingly be affirmed.

Affirmed.